                                                                                                       5/8/20


REAVIS PAGE JUMP LLP_________________________________
 Mark H. Moore*                                                             41 Madison Avenue
 mmoore@rpjlaw.com                                                                    41st Floor
                                                                           New York, NY 10010

 *admitted to practice law in New York     SO ORDERED 5/8/20          Telephone (212) 763-4100
                                                                       Facsimile (212) 763-4141

                                                                                www.rpjlaw.com
                                         Alison J. Nathan, U.S.D.J.
                                                                                   May 7, 2020
VIA ECF
                                   Defendants' requests for an extension of time to June 26, 2020 to
                                   respond to the amended complaint , see Dkt. Nos. 63, 66, is
Honorable Alison J. Nathan
                                   hereby granted. Defendants may file a renewed motion to
United States District Court
                                   dismiss if they wish to do so. The initial pretrial conference
Southern District of New York
                                   scheduled for June 12, 2020 is hereby adjourned to July 17, 2020
40 Foley Square, Room 2102
                                   at 3 p.m.
New York, NY 10007
                                   SO ORDERED.
Re:    Belinda Baker, et al. v. Bensalz Productions, LLC, et al.
       Case No. 1:20-cv-03342-AJN
       Letter Motion For Extension of Time to Respond to Complaint

Dear Judge Nathan:

       We represent defendant Bensalz Productions, LLC (“Bensalz”) in the above-captioned
matter, which has been transferred to this Court pursuant to the April 28, 2020 order of
Judge Douglas R. Cole of the United States District Court for the Southern District of Ohio,
Western Division. See Civil Docket Sheet from Southern District of Ohio, ECF Doc. # 58 and
59.

       We are hereby joining in the request by defendant Excel Sports Management, LLC
(“Excel”), filed with the Court on May 5, 2020 (Doc. # 63), for an extension of time to
respond to the amended complaint filed by Plaintiffs until June 26, 2020. We have reviewed
both the procedural discussion of this matter set forth in Excel’s letter, and the reasoning
behind the request for an extension, and agree with both. We have not made any previous
requests for extension of time.
                                                                      Honorable Alison J. Nathan
                                                                                    May 7, 2020
                                                                                     Page 2 of 2

       Yesterday afternoon we requested an adjournment of the time from Plaintiffs’ counsel
of record to respond to the amended complaint until June 26, 2020, but, as with Excel’s
counsel, we received no response.


                                                     Respectfully submitted,



                                                     Mark H. Moore



cc:   All Counsel of Record (via ECF)




                    Attorneys and Affiliated Attorneys admitted to practice in
                     New York, Massachusetts, Connecticut and California
